NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 23 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MELBOURNE CARLINGTON                             No. 13-73666
TAYLOR,
                                                 Agency No. A203-016-693
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 11, 2016**
                              San Francisco, California

Before: SCHROEDER and NGUYEN, Circuit Judges and ADELMAN,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for the Eastern District of Wisconsin, sitting by designation.
      Melbourne Taylor petitions for review of a Board of Immigration Appeals

(“BIA”) decision affirming the denial of his application for asylum, withholding of

removal, and relief under Article 3 of the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252(a), and we deny his petition.

      Substantial evidence supports the BIA’s finding that Taylor failed to

establish a nexus between his past persecution and his membership in a protected

class. While Taylor presents at least some evidence that he was politically

opposed to his persecutors, the record supports the BIA’s conclusion that he was

persecuted because he witnessed a crime and spoke to the police about it, not

because he held certain political opinions.1

      Substantial evidence also supports the BIA’s finding that Taylor failed to

establish government acquiescence in his torture. The record shows that the

Jamaican police urged him to move to a safer location, then checked on him each

day to make sure he was safe. Additionally, they apprehended and prosecuted two

of the people involved in the murder he witnessed.

      PETITION DENIED.




      1
       Because Taylor failed to argue to the BIA that he was persecuted for his
membership in a particular social group—namely, witnesses to crimes—we may
not consider this argument for the first time on his petition for review. Zara v.
Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004).